ACCEPTED
                                                                                               14-15-00309-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         10/23/2015 2:20:51 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                   NO. 14-15-00309-CR

ROBERT DOWNING                                §          IN THE COURT OF  APPEALS
                                                                      FILED IN
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
VS.                                           § FOR THE      FOURTEENTH
                                                                  10/23/2015DISTRICT
                                                                             2:20:51 PM
                                                                  CHRISTOPHER A. PRINE
                                                                           Clerk
THE STATE OF TEXAS                            §             OF TEXAS AT HOUSTON

               STATE’S SECOND MOTION TO EXTEND THE TIME
                      FOR FILING THE STATE’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

         The State of Texas respectfully requests that the time for filing its brief in this

cause be extended. In support of this motion the State would show the Court the

following:

         Appellant pleaded not guilty to a jury and was convicted of felony evading

arrest; he was assessed a sentence of five years in TDCJ, probated for five years.

Counsel believes appellant is not currently incarcerated. Appellant filed his brief on

July 28, 2015, and the State’s brief was due on first extension on October 5, 2015.

The State requests an extension of time to file its brief until November 23, 2015.

         Counsel has good cause for the delay in filing this brief. Undersigned counsel

has been retained as a special prosecutor by the Hardin County D.A.’s Office to

prepare and file the brief and represent the State of Texas in this appeal, because that

office does not have an appellate attorney. Undersigned counsel is also the only

appellate attorney in the Kaufman County D.A.'s office, responsible for all appeals

and writs, as well as multiple other assignments there, including open records

Page 1
requests, motions for expunction and non-disclosure, and trial support. Counsel is

also working on preparation for trial of a death penalty case, State v Charles

Brownlow, in which the trial court held a week-long Chapter 46B trial on

incompetency beginning on September 14. Counsel then had a trial brief to file on

that issue by October 2, and counsel then had to prepare and file a response to

Brownlow’s request for a pre-trial jury determination of whether he is intellectually

disabled (mentally retarded) on October 16. Counsel also had to prepare and file the

State’s briefs in cause numbers 05-14-01073-CR and 05-15-00032-CR in the past six

weeks and argued 05-14-01073-CR on September 23. Counsel is currently

completing the State’s brief in 05-15-00078-CR, which is set for submission

November 3.

         In addition, counsel has been limited in counsel’s ability to work long hours

at the computer in the past six weeks due to an exacerbation of counsel's

inflammatory arthritis as well as counsel's optician's errors in completing counsel's

new prescription lenses and resulting on-going eyestrain. Counsel received a third set

of new lenses this week and must return to the optometrist because one lens is still

incompletely correcting counsel’s vision.

         Counsel must also prepare findings of fact as soon as possible in five 11.07

writs on five unrelated defendants in cases in which the Court of Criminal Appeals

has ordered the trial court to respond immediately. One previous extension has been

requested by the State in this matter.

Page 2
         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the time for filing the State’s brief be extended until November 23, 2015.

Respectfully submitted,                      ___/s/ Sue Korioth_________
                                             by Sue Korioth
                                             Special Prosecutor for Hardin County
David A. Sheffield                           State Bar Card No. 11681975
Hardin County District Attorney              P.O. Box 600103
P.O. Box 1409                                Dallas, Texas 75360
Kountze, Texas 77625                         (214) 384-3864
(409) 246-5160                               suekorioth@aol.com


                          CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing has been served on Michael Nyugen,

Attorney for Appellant, 701 N. Post Oak Road, Suite 207, Houston, Texas 77024, by

depositing same in the United States Mail, Postage Prepaid, on the 23rd day of

October, 2015, or by e-service if defense counsel is registered with an e-service

provider.

                                             __/s/ Sue Korioth________
                                             SUE KORIOTH




Page 3